Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Hook et al. (U.S. PGPUB 20140267234) is made of record as describing related methods of receiving tracking information in a tracking map and first location metadata associated with a portion of the tracking map, determining a sub-portion of the canonical map based at least in part on a correspondence between the first location metadata associated with the at least the portion of the tracking map and second location metadata associated with the sub-portion of the canonical map, and merging the sub-potion of the tracking map into a merged map. Varshney et al. (U.S. PGPUB 20200219323) is made of record as describing a related method of receiving location metadata associated with a tile of multiple tiles in the tracking map. Schroff et al. (U.S. PGPUB 20200003897) and Ma (U.S. Patent No. 10,134,182) are made of record as describing related methods of using a map tiling method for performing localization. However, none of the cited art teaches or suggests performing the merging based on location metadata associated with the first set of tiles of the tracking map and second set of tiles from the canonical map, i.e., selecting one of the second plurality of tiles of the canonical map based at least in part on a correspondence between the first location metadata associated with one of the first plurality of tiles of the tracking map and the second location metadata associated with the selected one of the second plurality of tiles of the canonical map; and merging the selected one of the second plurality of tiles of the canonical map with the one of the first plurality of tiles of the tracking map into a merged map.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW GUS YANG whose telephone number is (571)272-5514. The examiner can normally be reached M-F 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW G YANG/Primary Examiner, Art Unit 2619                                                                                                                                                                                                        
8/10/22